[Cite as Meadows v. Air Craft Wheels, L.L.C., 2012-Ohio-269.]



                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96782


                            JASON MEADOWS, ET AL.
                                                          PLAINTIFFS-APPELLANTS

                                                    vs.

                    AIR CRAFT WHEELS, LLC, ET AL.
                                                          DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED



                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-721595

        BEFORE: S. Gallagher, J., Celebrezze, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: January 26, 2012
ATTORNEYS FOR APPELLANTS

Charles V. Longo
Matthew D. Greenwell
Charles V. Longo Co., LPA
25550 Chagrin Blvd.
Suite 320
Beachwood, OH 44122


ATTORNEYS FOR APPELLEES

For Air Craft Wheels, LLC, et al.

Marc W. Groedel
Martin T. Galvin
Brian T. Gannon
Reminger Co., LPA
1400 Midland Building
101 Prospect Avenue, West
Cleveland, OH 44115

For Parker Hannifin Corporation

Eric S. Daniel
John R. Mitchell
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, OH 44114

Scott A. King
Thompson Hine LLP
Austin Landing I
10050 Innovation Drive, Suite 400
Dayton, OH 45342
SEAN C. GALLAGHER, J.:

       {¶ 1} Appellants, Jason Meadows (“Meadows”) and Laurie Meadows, appeal the

rulings of the Cuyahoga County Court of Common Pleas that (1) granted summary

judgment in favor of appellee Air Craft Wheels, LLC (“ACW”), and (2) granted summary

judgment in favor of appellee Parker Hannifin Corporation (“Parker”). For the reasons

stated herein, we affirm.

       {¶ 2} We adopt the following underlying facts, as set forth by the trial court:

              Most of the facts surrounding Meadows’s claim are undisputed.
       ACW is a magnesium and aluminum sand casting foundry. ACW
       purchased the foundry in 2004 from Parker Hannifin (Parker). At the time
       ACW took ownership of the foundry, many of Parker’s former workers
       accepted jobs with ACW and continued to work in the foundry. ACW
       maintained many of Parker’s policies, with only minor changes in the
       melting process and no changes to the procedure for charging the
       magnesium pot. Meadows Depo., p. 109.

              Jason Meadows worked in the magnesium foundry under Parker
       from October 1998 until August 2002. Meadows Depo., p. 33, 98-99.
       During that time, he performed a variety of jobs, including furnace operator.
        Meadows Depo., p. 33, 52. From August 2000 until August 2002,
       Meadows permanently worked as a furnace operator. Meadows Depo., p.
       51-52.

               In June 2004, Meadows returned to work as a furnace operator at the
       foundry after it was purchased by ACW. He worked there until November
       2004, when he was called to active duty in the Marine Corps. He returned
       to the foundry in January 2006, following his service. At that time, he was
       designated as a “floater,” and performed a variety of jobs.

              Both parties agree that ACW did not train Meadows as a furnace
       operator. The parties disagree as to whether Meadows was formally
       trained as a furnace operator by Parker. Robert Hardman and Leon Krupp,
       two employees of Parker, testify that Meadows was trained to preheat the
       magnesium ingots by placing them on top of the furnace before inserting
       them into the furnace. See Robert Hardman Depo., p. 22, 29; Leon Krupp
      Depo., p. 50-51. Meadows acknowledges that he received on-the-job
      training, but testifies that he was never instructed to preheat the ingots
      before melting them. Meadows Depo., p. 89, 199, 259.

              Motions for Summary Judgment require the Court to construe all
      evidence in favor of nonmoving party. Civ.R. 56(C). However, the
      totality of that evidence supports the Defendant’s position. By his own
      admission, Plaintiff had safely inserted magnesium ingots into a furnace
      “thousands” of times prior to the accident, was aware of the dangers of
      heated magnesium, and knew to take precautions to ensure the magnesium
      ingots were dry before they were inserted into the furnace. Meadows
      Depo., p. 174-175, 177-178, 223-224. There is no genuine issue of
      material fact as to Meadows’s experience as a furnace operator and
      knowledge of the dangers associated with melting magnesium.

              On the morning of August 1, 2006, Meadows was assigned to the
      melt deck. Meadows Depo., p. 126. There, he was responsible for
      inserting magnesium ingots into the furnace, melting and pouring the
      magnesium into molds. Meadows Depo., p. 131-132. Meadows placed
      two ingots into the furnace, which then exploded suddenly and without
      warning. Meadows Depo., p. 131-132, 177-178. It is undisputed that the
      explosion was due to moisture on the magnesium ingots at the time
      Meadows placed them into the furnace. Meadows was not wearing a face
      mask or protective equipment at the time. Molten magnesium exploded
      onto his face and body, causing severe second and third degree burns, and
      leaving him partially blind and totally disabled.

             Plaintiffs set forth several claims in their original complaint, but they
      have abandoned all theories of ACW’s liability except for Count 1, which
      alleges that ACW “deliberately misrepresented a toxic or hazardous
      substance,” actionable pursuant to R.C. 2745.01(C).

      {¶ 3} Appellants filed a complaint against ACW, Parker, and Airgas Safety, Inc.1

The complaint included claims against ACW for employer intentional tort, negligence,

and negligent storage. The complaint stated claims against Parker for joint enterprise



      1
          Appellants represent that they settled their claims against Airgas.
liability and negligent design, engineering, and manufacture. A loss of consortium claim

was also set forth.

       {¶ 4} Parker filed a motion for summary judgment, claiming that “(1) Parker and

ACW did not act with deliberate intent to cause Meadows’ injuries; (2) Parker neither

owed nor breached any duty of care that caused those injuries; and (3) any alleged

tortious conduct by ACW cannot be imputed to Parker.” The trial court granted Parker’s

motion without opinion on October 13, 2010.

       {¶ 5} ACW filed a motion for summary judgment claiming that “(1) [ACW] did

not deliberately intend to injure [Meadows]; (2) plaintiffs’ negligence claims are barred

by the Ohio Workers’ Compensation Act; (3) plaintiffs’ joint enterprise claim fails as a

matter of law; and (4) R.C. 2745.01 is constitutional.” The trial court issued a detailed

opinion granting ACW’s motion on April 13, 2011.

       {¶ 6} Appellants timely filed this appeal, challenging the summary judgment

rulings of the trial court. Appellate review of summary judgment is de novo, governed

by the standard set forth in Civ.R. 56.         Comer v. Risko, 106 Ohio St.3d 185,

2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Accordingly, we afford no deference to the trial

court’s decision and independently review the record to determine whether summary

judgment is appropriate. Hollins v. Shaffer, 182 Ohio App.3d 282, 2009-Ohio-2136, 912

N.E.2d 637, ¶ 12 (8th Dist). Under Civ.R. 56(C), summary judgment is proper when all

relevant materials to be considered under the rule reveal that “there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.”
The evidence must be construed most strongly in the nonmoving party’s favor and

“summary judgment shall not be rendered” unless those materials establish that

“reasonable minds can come to but one conclusion and that conclusion is adverse to the

party against whom the motion for summary judgment is made * * *.” Id.

       {¶ 7} Appellants’ first assignment of error provides as follows: “I. The trial

court erred when it granted appellee [ACW’s] motion for summary judgment because

appellants presented sufficient evidence demonstrating that ACW committed an employer

intentional tort under R.C. 2745.01.”

       {¶ 8} Under Ohio law, employees are generally limited to the remedy provided

under the Workers’ Compensation Act for injuries sustained in the workplace. R.C.

4123.74. A limited exception exists under R.C. 2745.01, which permits an employee to

recover for an employer intentional tort as follows:

              (A) In an action brought against an employer by an employee, or by
       the dependent survivors of a deceased employee, for damages resulting
       from an intentional tort committed by the employer during the course of
       employment, the employer shall not be liable unless the plaintiff proves that
       the employer committed the tortious act with the intent to injure another or
       with the belief that the injury was substantially certain to occur.

               (B) As used in this section, “substantially certain” means that an
       employer acts with deliberate intent to cause an employee to suffer an
       injury, a disease, a condition, or death.

              (C) Deliberate removal by an employer of an equipment safety guard
       or deliberate misrepresentation of a toxic or hazardous substance creates a
       rebuttable presumption that the removal or misrepresentation was
       committed with intent to injure another if an injury or an occupational
       disease or condition occurs as a direct result.
              (D) This section does not apply to claims arising during the course of
       employment involving discrimination, civil rights, retaliation, harassment in
       violation of Chapter 4112. of the Revised Code, intentional infliction of
       emotional distress not compensable under Chapters 4121. and 4123. of the
       Revised Code, contract, promissory estoppel, or defamation.

       {¶ 9} The above statute requires an employee to prove that his employer

committed a tortious act with intent to injure another or with belief that the injury was

substantially certain to occur, but with “substantially certain” statutorily defined as acting

with deliberate intent to cause an employee to suffer injury. Holloway v. Area Temps,

8th Dist. No. 93842, 2010-Ohio-2106, 2010 WL 1919939, ¶ 13. “‘Deliberate’ means:

‘characterized by or resulting from careful and thorough consideration — a deliberate

decision.’ Merriam-Webster’s Collegiate Dictionary (10 Ed.1996) 305.” Forwerck v.

Principle Business Ents., Inc., 6th Dist. No. WD-10-040, 2011-Ohio-489, 2011 WL

346431, ¶ 21.

       {¶ 10} The Ohio Supreme Court confirmed the constitutional validity of the

current version of the statute in Kaminski v. Metal & Wire Prods. Co., 125 Ohio St.3d

250, 2010-Ohio-1027, 927 N.E.2d 1066, and Stetter v. R.J. Corman Derailment Servs.,

L.L.C., 125 Ohio St.3d 280, 2010-Ohio-1029, 927 N.E.2d 1092. In Kaminski, the court

recognized that while the statute does not eliminate the common-law cause of action for

an employer intentional tort, it constrains such an action. Id. at ¶ 56-57, 98. As the

court explained, “the General Assembly’s intent in enacting R.C. 2745.01, as expressed

particularly in 2745.01(B), is to permit recovery for employer intentional torts only when

an employer acts with specific intent to cause an injury, subject to subsections (C) and
(D).” Id. at ¶ 56.   Initially, appellants have not shown that they are entitled to a

presumption of intent under R.C. 2745.01(C). There is an absence of evidence showing

a deliberate removal of any equipment safety guard. Indeed, there is no evidence that a

safety guard was ever removed from the machinery involved in the explosion. Further,

Meadows acknowledged in his deposition that safety equipment, including safety jackets

and face masks, was available. He chose not to wear the personal protective equipment

provided. As he stated in his deposition, “Been working there for so many years, didn’t

see the reason to wear it.” Therefore, the evidence fails to reflect that ACW deliberately

removed any safety equipment.

       {¶ 11} Further, there is no evidence showing a deliberate misrepresentation of a

toxic or hazardous substance.          While appellants would have us read the

hazardous-substance provision to include a deliberate misrepresentation of the safety of

procedures for handling, storing, and melting magnesium, we are unpersuaded by their

argument.    Such an interpretation is not consistent with the plain language of R.C.

2745.01(C). Case law suggests there needs to be a misrepresentation as to the nature or

degree of the dangers posed by the hazardous substance itself. See Sanfrey v. USM

Corp., 12th Dist. No. CA90-02-003, 1990 WL 208869 (Dec. 17, 1990), rev’d on other

grounds, 61 Ohio St.3d 718, 576 N.E.2d 789 (1991); Hamlin v. Snow Metal Prods., 15

Ohio St.3d 90, 472 N.E.2d 1046 (1984). This is not tantamount to a misrepresentation

concerning the safety of procedures for handling a hazardous substance whose dangers

are known.
      {¶ 12} In this case, there is no evidence that ACW concealed or misrepresented the

dangers inherent in melting magnesium. The record reflects that all parties were aware

that molten magnesium is a dangerous substance. Meadows was an experienced furnace

operator and his deposition testimony reflects he was aware that placing wet or nonheated

magnesium into the furnace could cause a dangerous reaction. There is no evidence that

ACW represented otherwise. Any failures by ACW to implement and follow mandated

safety procedures, or representations as to the safety of the processes and procedures

used, did not amount to a deliberate misrepresentation of a hazardous substance. In the

absence of evidence supporting a presumption of intent under R.C. 2745.01(C),

appellants must point to some evidence of an actual or deliberate intent to cause an

employee to suffer injury.

      {¶ 13} In Kaminski, the court expressed as follows:

             R.C. 2745.01 by no means places Ohio outside the national
      mainstream relative to employer intentional torts and the exclusivity of the
      workers’ compensation remedy.          Rather, R.C. 2745.01 appears to
      harmonize the law of this state with the law that governs a clear majority of
      jurisdictions. “The common-law liability of the employer cannot, under the
      almost unanimous rule, be stretched to include accidental injuries caused by
      the gross, wanton, wilful, deliberate, intentional, reckless, culpable, or
      malicious negligence, breach of statute, or other misconduct of the
      employer short of a conscious and deliberate intent directed to the purpose
      of inflicting an injury. (Footnote omitted.) 6 Larson’s Workers’
      Compensation Law (2008), Section 103.03. Kaminski, 125 Ohio St.3d
      250, 2010-Ohio-1027, 927 N.E.2d 1066, at ¶ 100.

      {¶ 14} The statute means what it says, and requires an actual or deliberate intention

to injure the employee. As noted in Kaminski,
       [Professor Larson’s treatise] reasons that “[e]ven if the alleged conduct
       goes beyond aggravated negligence, and includes such elements as
       knowingly permitting a hazardous work condition to exist, knowingly
       ordering employees to perform an extremely dangerous job, wilfully failing
       to furnish a safe place to work, wilfully violating a safety statute, failing to
       protect employees from crime, refusing to respond to an employee’s
       medical needs and restrictions, or withholding information about worksite
       hazards, the conduct still falls short of actual intention to injure that robs the
       injury of accidental character.” (Footnotes omitted.) Id. at Section
       103.03. Kaminski at ¶ 100, fn. 16.

       {¶ 15} Both parties refer to this court’s previous decision in Houdek v.

ThyssenKrupp Materials N.A., Inc., 8th Dist. No. 95399, 2011-Ohio-1694, 2011 WL

1326374, appeal not allowed, 129 Ohio St.3d 1504, 2011-Ohio-5358, 955 N.E.2d 386,

reconsideration granted, 130 Ohio St.3d 1500, 2011-Ohio-6556, 958 N.E.2d 961.2 In

that case, the employer had given specific directives that placed the employee in harm’s

way despite being specifically warned of the dangers involved just prior to the injury

occurring. Id. The court found genuine issues of material fact existed as to whether an

employer objectively believed injury to an employee was substantially certain to occur.

Id. at ¶ 46. The panel distinguished Kaminski, where there was a stark absence of

employer directives. Id. at ¶ 29.

       {¶ 16} Unlike Houdek, in this case, there is no evidence that the employer’s direct

orders placed Meadows in harm’s way. There was evidence showing that ACW had

been cited for safety violations, failed to require its employees to utilize certain mandated

safety equipment, did not maintain written safety policies, and did not adhere to industry

       2
            Upon reconsideration, the Ohio Supreme Court accepted an appeal from this court’s
decision.
standards in handling molten magnesium. However, the evidence falls short of showing

a conscious and deliberate intent to cause Meadows’s injuries.

       {¶ 17} Appellants argue that deliberate intent is evinced by ACW’s deliberate

choice not to inform or warn its employees of the extreme dangers associated with the

hazardous substance, together with its failure to require its employees to properly preheat

the ingots to remove moisture and its failure to require the use of face shields. Though

appellants phrase ACW’s knowledge and inaction as being conscious and deliberate, the

evidence does not reflect ACW committed a tortious act with the specific intent to cause

an employee injury.

       {¶ 18} Even when an employer is aware of a dangerous condition and fails to take

action to correct the situation, such conduct does not meet the statutory requirements

without evidence of an actual intent to cause injury. See Hubble v. Haviland Plastic

Prods. Co., 3d Dist. No. 11-10-07, 2010-Ohio-6379, 2010 WL 5541117, ¶ 9. Also, the

failure to provide protective equipment and the failure to adequately train and supervise

do not rise to the level of a deliberate intent to cause injury. See McCarthy v. Sterling

Chems., Inc., 193 Ohio App.3d 164, 2011-Ohio-887, 951 N.E.2d 441, ¶ 14 (1st Dist.);

Fickle v. Conversion Technologies Internatl., Inc., 6th Dist. No. WM-10-016,

2011-Ohio-2960, 2011 WL 2436750, ¶ 48. Further, alleged deficiencies in training,

safety procedures, safety equipment, instructions, or warnings, have been found to show

recklessness, but are insufficient to create a genuine issue of material fact as to deliberate
intent. See Roberts v. RMB Ents., Inc., 12th Dist. No. CA2011-03-060, 2011-Ohio-6223,

2011 WL 6017958.

       {¶ 19} Here, ACW’s conduct in failing to implement and/or enforce mandated

procedures in working with molten magnesium, despite the known dangers associated

therewith, was clearly reprehensible. There is no doubt that Meadows’s accident was a

tragic incident that could have been prevented. However, we cannot ignore the restraints

placed on employer intentional tort law. Barring a showing of a rebuttable presumption

under R.C. 2745.01(C), a claim necessarily fails in the absence of evidence of a specific

intent to injure. While the evidence reflects ACW’s conduct amounted to a reckless

disregard for the safety of its employees, its conduct did not rise to the level of an

employer intentional tort.       Construing all materials in a light most favorable to

appellants, the only conclusion that can be reached on this record under R.C. 2745.01 is

that there is no genuine issue as to any material fact. Appellants’ first assignment of

error is overruled.

       {¶ 20} Appellants’ second assignment of error provides as follows: “The trial court

erred when it granted appellee [Parker’s] motion for summary judgment because

[appellants] presented sufficient evidence establishing Parker’s direct liability and/or

vicarious liability as a joint venturer.”

       {¶ 21} Meadows was employed by Parker until 2002. Subsequent to the 2004

transfer of the foundry, he was hired by ACW. His injuries were sustained in 2006.

Thus, at the time of the incident, he was an employee of ACW.
       {¶ 22} Nonetheless, appellants argue Parker’s active participation in the day-to-day

operations of the foundry supports its claims of direct negligence and joint venture

liability. We find no merit to appellants’ argument.

              A joint business adventure, compositively defined, is an association
       of persons with intent, by way of contract, express or implied, to engage in
       the carry out [sic] a single business adventure for joint profit, for which
       purpose they combine their efforts, property, money, skill and knowledge,
       without creating a partnership, and agree that there shall be a community of
       interest among them as to the purpose of the undertaking, and that each
       coadventurer shall stand in the relation of principal, as well as agent, as to
       each of the other coadventurers, with an equal right of control of the means
       employed to carry out the common purpose of the adventure. Ford v.
       McCue, 163 Ohio St. 498, 504, 127 N.E.2d 209 (1955).

Where a joint business venture exists, each party is liable for the tortious acts of the other

committed within the scope of the joint venture. Clifton v. Van Dresser Corp., 73 Ohio

App.3d 202, 211, 596 N.E.2d 1075 (6th Dist.1991), citing Vrabel v. Acri, 156 Ohio St.

467, 472, 103 N.E.2d 564 (1952).

       {¶ 23} We have already found that the evidence in this case fails to support

appellants’ employer intentional tort claim. Thus, Parker cannot be held liable under a

joint venture theory. Additionally, the evidence herein fails to support a finding that

ACW and Parker were engaged in a joint venture.

       {¶ 24} A number of contracts arose from the sale of the foundry to ACW,

including an asset purchase agreement, a lease agreement, and a network procurement

agreement. The asset purchase agreement (“APA”) specifically negated a joint venture,

providing as follows:
             Buyer [ACW] and Seller [Parker] are independent contracting
      parties. Neither party will, in any manner, represent that it or its employees
      or agents are employees or agents of the other. Nothing in this Agreement
      will be construed as authorizing either party to create or assume any
      obligation or liability in the name of the other or subject the other to any
      obligation or liability. This Agreement will not constitute, create, give
      effect to or otherwise imply a joint venture, polling arrangement,
      partnership or formal business organization of any kind, other than a
      supplier-purchaser relationship pursuant to the provision of the Supply
      Agreement during the term thereof. (Emphasis added.)

      {¶ 25} Insofar as appellants claim Parker was in breach of the APA because it was

not in compliance with applicable law and regulations when it transferred the foundry,

Parker owed no duty to Meadows under this agreement. The record fails to support a

finding that Meadows, who was not employed by either company at the time the APA

was executed, was an intended third-party beneficiary of the contract. Further, the record

fails to establish any breach of the APA or deficiencies in Parker’s processes or training

was a proximate cause of Meadows’s injuries.

      {¶ 26} The lease agreement provided for the lease of the property upon which the

foundry was located pending the transfer of title to the property. Parker provided ACW

with a limited warranty deed on July 29, 2005, though the deed was not recorded until

June 15, 2007.

      {¶ 27} The network procurement agreement established an “on-going relationship”

for ACW’s supply of certain goods and/or services to Parker. While the agreement was

intended to improve competitiveness and to create cost savings and benefits to both

parties, there was no agreement to share the profits from the foundry or an agreement to

share losses. There must be “[a]n agreement for a division of the profits between the
parties * * *. There must also be a sharing of losses * * *.” Ford, 163 Ohio St. at 503,

127 N.E.2d 209.      Further, insofar as the agreement required ACW to comply with

Parker’s specifications and required notification and approval for process changes, it did

not establish joint control over the enterprise. Parker did not have an equal right to direct

and govern the operations, policies, or employees of ACW.

       {¶ 28} The evidence reflects that Parker and ACW established an ongoing,

beneficial relationship.    Parker assisted in training ACW employees, performed

maintenance work for ACW, handled shipments of magnesium for ACW, shared waste

disposal services, paid an experienced employee a bonus for staying on with ACW, and

derived certain joint benefits from the network procurement agreement. However, the

arrangement did not amount to a joint venture.         Simply stated, “[t]he contract and

operations under it in the instant case do not meet the tests of the relationship of joint

adventure, and substantial evidence of the essential elements of joint adventure is

necessary for the submission of the issue of the existence of that relationship to the jury.”

Ford, 163 Ohio St. at 505, 127 N.E.2d 209.

       {¶ 29} Appellants also argue that apart from joint venture liability, the evidence

supports its claims of direct negligence against Parker. There was evidence showing that

following the transfer of the foundry to ACW, Parker was involved in training ACW

furnace operators on melting and pouring magnesium.            However, they point to no

evidence showing that Parker trained Meadows while he was employed at ACW and they

fail to show how any former training extended a duty beyond the employment
relationship.   Further, appellants fail to show how Parker’s training of employees,

maintenance and equipment repairs, handling and storage of magnesium ingots, or any

other pre- or post- sale conduct was a proximate cause of Meadows’s injuries. They also

fail to point to any law supporting its assertion of a negligent design claim against Parker

in the context asserted herein.

        {¶ 30} Meadows testified that he was aware that water and magnesium do not mix

very well and that it is a bad idea to place cold items into molten metal. He had been

injured in the past by his failure to take steps to preheat objects being placed in molten

metal. He testified to setting pieces aside and to a process of removing moisture before

placing ingots into the furnace. He testified to differences in the operation processes

implemented by ACW in working with metals from those that were used when Parker

owned the foundry. There were also changes made to the types of personal protective

equipment available to employees at ACW.            While Meadows was wearing some

protective equipment at the time of the accident, he was not wearing the full complement

of personal protective equipment that was made available, including a protective face

mask.

        {¶ 31} Because the evidence fails to support a finding of breach of duty or

proximate cause, appellants’ direct claims of negligence fail as a matter of law.

Accordingly, we find the trial court did not err in granting Parker’s motion for summary

judgment. Appellants’ second assignment of error is overruled.

        Judgment affirmed.
       It is ordered that appellees recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, P.J., and
EILEEN A. GALLAGHER, J., CONCUR